DETAILED ACTION
	Note that the Examiner for this application has changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-10, 12-15, 18-19, 21, and 23 are pending (claim set as filed on 08/18/2021). 
Applicant’s election without traverse of Group I on 03/03/2021 is acknowledged. Claims 13-15, 19, and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Therefore, method claims 1-10, 12, 18, and 21 are under examination. 

Priority
	This application is a CIP of PCT/US2018/026561 filed on 04/06/2018 which has a provisional application no. 62/483,062 filed on 04/07/2017.

Response to Amendment
Applicant’s amendments and arguments filed on 08/18/2021 regarding the prior claim rejections as being obvious over Kearney in view of Patel and Smrdel have been fully considered and are persuasive. Therefore, those rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nussinovitch in view of Pearce.
New Grounds of Rejection
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 6-10, 12, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nussinovitch (US Patent no. 7,422,737 B1 - cited by the ISA and in the IDS filed on 08/30/2019) in view of Pearce (US 2007/0074451 A1).
Nussinovitch’s general disclosure is directed to cellular solid carriers comprising viable microorganisms capable of controlling plant pathogens (see abstract & col. 1, lines 11-17). Nussinovitch discloses that it is known in the art to use alginate gel pellets to inoculate agriculture fields to kill selected plant pathogens (see col. 1, lines 44-49).
Regarding claims 1-3, 12, and 21, Nussinovitch teaches the culture of microorganisms using isolated bacterium and fungus as model microorganisms grown in 2% agar nutrient medium wherein the spores and bacterial cells were harvested and centrifuged (see col. 9: claim 8) was added to an alginate solution and all mixtures were sterilized (see adjoining col. 9-10, lines 66-10). The cells and spores were then added at a 1:9 volumetric ratio to the different sterile alginate solutions and into a 1% sterile solution of calcium chloride (CaCl2) to produce spherical beads containing the cells or spores of the fungi or bacteria; the beads were frozen at -80°C for 1 hour before freeze-drying (see col. 10, lines 11-25). As a control, droplets with a volume of 100 µL containing fungi or bacteria suspended in water or alginate solution (see Example 1). The microorganisms remain viable for at least one year of storage at below -18°C (see col. 3, lines 24-50). 
Regarding claim 6, Nussinovitch teaches using sterile plastic Petri dish (see col. 10, lines 35-36, & col. 16, lines 4-15) or plastic tubes (see col. 16, line 20-30). 
Regarding claim 7, Nussinovitch teaches the beads comprises about 103 - 1010 colony forming units (CFU) of bacteria or spores per bead (see col. 8, lines 23-28). 
However, Nussinovitch does not teach: a fermentation reactor having a fermentation broth therein or with a volume of 1L to 5,000 L, and cultivating the one or more inoculum pellets (claims 1 and 21’s last limitations as amended).
Pearce’s general disclosure relates to a method for preparing and improving survival and stability of bacteria of liquid inoculants (see abstract & ¶ [0002], [0027]). Pearce discloses various microorganisms are known to have a beneficial effect on plants and “such microorganisms can be introduced to the plants by the use of inoculant compositions. The process by which inoculant compositions are created includes fermenting the microorganisms, generally on a nutrient media” (see ¶ [0003]). Pearce teaches culturing or fermenting the bacteria in a liquid nutrient media, for example, a YMB medium which comprises a germination enhancer (claim 18) which can be performed in a shaking incubator (e.g. shake flasks having claim 6)), fermentation reactor, or other similar means (see ¶ [0030]-[0032], [0039]). Pearce teaches a desiccant (e.g. glycerol) is added to the liquid inoculant (see ¶ [0035], [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cultivate Nussinovitch’s inoculum beads into a fermentation reactor such as taught by Pearce. The MPEP at 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (a) combining of prior art elements according to known methods to yield predictable results. In the instant case, the process of creating an initial inocula is already known such as evident by Nussinovitch and it is also readily known in the art that the process by which inoculant compositions are created includes fermenting the microorganisms, generally on a nutrient media (see Pearce at ¶ [0003]) and Pearce further suggests that the cultivation can be performed in a fermentation reactor (see Pearce at ¶ [0039]). Moreover, the MPEP at 2144.04 (IV)(A) states “changes in size/proportion” (e.g. quantity or fermentation reactor volume size) that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled”. Thus, the claimed invention would have been prima facie obvious to one of ordinary skill in the art as it is deemed to be a simple combination of readily known prior art elements and processes. Additionally, the steps of direct placing or direct transferring of the inoculum pellets (e.g. from freezer to reactor) do not arise to a level non-obviousness to patentably distinguish over the cited prior arts because these claimed limitations are considered to be arbitrary steps (e.g. elimination of a step, MPEP 2144.04 (II)) that is within the purview of the ordinary artisan based upon when the artisan deems it is necessary to do so. The ordinary artisan would have had a reasonable expectation of success because both Nussinovitch and Pearce are in the same field prima facie obvious to one of ordinary skill in the art at the time of filing.
Regarding the temperature and/or concentration values, the MPEP at 2144.05 (II) states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Moreover, the MPEP 2144.05 (I) also states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. For example, regarding the alginate concentration, Nussinovitch discloses “Alginate concentration in the gel mixture prior to drying may be from 0.5 to 3% (w/w), preferably 2% (w/w)” (see col. 8, lines 29-37). Regarding the calcium chloride (CaCl2) concentration, Nussinovitch discloses “An effective concentration range of calcium chloride gellant bath, also called the salt solution, is 1% to 15% (w/v) but, 1% to 5% is preferred. It is noted that the higher the concentration of the salt the faster the reaction with the alginate” (see col. 8, lines 38-47). Regarding the cryoprotectant (glycerol) concentration, Nussinovitch discloses “glycerol acts as a cryopreservative to enhance the viability of the microorganisms, while simultaneously acting to maintain the porosity of the gels. Preferred concentrations glycerol in the gel solution prior to drying range from 10-50% (w/w), preferably from 20-40% and most preferably about 30%” (see col. 3, lines 12-23). Regarding the temperature, Nussinovitch discloses temperature storage in the ranges of -18°C to -70°C (see col. 3, lines 36-50). Therefore, absent any teaching of criticality by the Applicant concerning the concentration values and/or temperatures, it would be prima facie 
Regarding claims 9-10, the MPEP at 2144.04 provides various examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients [sic]. In this regard, the MPEP states that: the elimination of a step, changes in size/proportions, and/or changes in sequence of adding ingredient (i.e. the selection of any order of mixing ingredients) is considered to be prima facie obvious (MPEP 2144.04 (II) (IV)) and within the purview of the ordinary artisan. In other words, the mixing of ingredients (e.g. alginate, agar, glycerol, CaCl2) in different order does not render non-obviousness over the prior art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nussinovitch in view of Pearce as applied to claims 1-3, 6-10, 12, 18, and 21 above, and in further view of Vedaraman (The effect of medium composition on the production of sophorolipids and the tensiometric properties by Starmerella bombicola MTCC 1910, 2010 - previously cited).
The combined disclosures of Nussinovitch and Pearce, is discussed above as it pertains to a method of producing an inocula and cultivating in a fermentation reactor.
However, the combined references do not teach: wherein the reference culture comprises one or more yeasts and/or fungi selected from Starmerella, Pichia, and Mycorrhiza (claim 4). 
Vedaraman’s general disclosure is related to the effect of different media compositions on the sophorolipid production by Starmerella bombicola MTCC 1910 (see title and abstract). Vedaraman teaches a pure, strain of Starmerella bombicola MTCC 1910 was obtained from the 
It would have been obvious to one of ordinary skill in the art to either select or substitute (MPEP 2143(I)(B)) a desired bacteria for those taught by the combined teachings in order to produce a desired inocula. Thus, it is considered to be within the purview of the ordinary artisan to select an appropriate microorganism to produce a corresponding inoculant for a target pathogen. The skilled artisan would have had a reasonable expectation of success that inocula pellets containing Starmerella bombicola could be created is because Vedaraman used inocula containing Starmerella bombicola and the cited references of Nussinovitch and Pearce suggests the use other types of microorganisms.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nussinovitch in view of Pearce as applied to claims 1-3, 6-10, 12, 18, and 21 above, and in further view of Bajaj (Functional characterization of a Penicillium chrysogenum mutanase gene induced upon co-cultivation with Bacillus subtilis, 2014 - previously cited).
The combined disclosures of Nussinovitch and Pearce, is discussed above as it pertains to a method of producing an inocula and cultivating in a fermentation reactor. 
However, the combined references do not teach: wherein the reference culture comprises a Bacillus bacteria selected from B. subtilis, B. licheniformis, B. firmus, B. laterosporus, B. megaterium, B. amyloliquefaciens and Bacillus coagulans GBI-30 (BC30) (claim 5).
Bajaj’s general disclosure is related to the impact on gene expression on one bacterium when co-cultivated with another bacterium (see title and abstract). Bajaj teaches “precultures of B. subtilis were grown by inoculating 1 mL of B. subtilis glycerol stock into 100 mL of glucose synthetic medium” (see page 11, right side, 2nd ¶).
For similar reasons discussed above, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute (see MPEP 2143(I)(B)) a desired bacteria for those taught by Nussinovitch and Pearce in order to produce a desired inocula. The skilled artisan would have had a reasonable expectation of success that inocula pellets containing B. subtilis could be created because Bajaj used inocula that contained B. subtilis.

New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 6, 8, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3, 7-8, and 10-11 of (claim set as filed on 02/29/2020) co-pending Application no. 16/643,535. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending ‘535 teaches a method of producing a Trichoderma-based product comprising: preparing an alginate-agar inoculant, cultivating, and harvesting in liquid nutrient culture medium comprising calcium chloride, wherein the inoculants are used to inoculate a fermentation reactor; the method further comprises processing the inoculant for storage and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653